DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6, 8, 12-14, 16 and 34-40 are pending, and up for examination.

Response to Arguments Concerning claim 1
Applicant’s arguments with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Although the Applicant argues that the reference of Meine does not disclose the resilient gripping material in the embodiment shown in Figures 11-13; such is rendered a moot argument, as the embodiment shown in Figures 15-18 are now relied upon as set forth below.

Response to Arguments Concerning claims 6 and 37
Applicant's arguments filed October 26, 2021 with respect to claims 6, 8 and 37 have been fully considered but they are not persuasive.
Applicant argues that: 
Gruenbacher discloses an apparatus for delivery of a volatile material to the atmosphere in a continuous manner (see, e.g. paragraph [0021] of Gruenbacher). In particular, Gruenbacher discloses a delivery engine 100 including a rupturable substrate 120 secured to a reservoir 110 for holding the volatile material (e.g., see paragraphs [0026] and [0029] of Gruenbacher). A breathable member 140 encloses the reservoir 110 and rupturable substrate 120 (see, e.g., paragraph [0050] of Gruenbacher). The rupturable substrate 120 may be breached to then continuously release a volatile material through the breathable membrane to the atmosphere (see, e.g., paragraph [0050] of Gruenbacher). The alleged “indicator” of Gruenbacher is a dye in the breathable membrane that is sensitive to the amount of volatile material it is in contact with (see, e.g., paragraph [0058] of Gruenbacher. Moreover, the rupture substrate 120 is breached by actuating a rupture element 130 (see, e.g., paragraph [0036] of Gruenbacher). In particular, the rupture element 130 is configured to be manually actuated by a user (see, e.g., paragraphs [0038] and [0040] of Gruenbacher).
Therefore, Gruenbacher does not teach or suggest an indicator which is activated when parts are brought into mutual locking engagement around a door handle, as presently claimed in claim 6. Rather, Gruenbacher discloses a device wherein a user manually actuates rupture element 130. Gruenbacher is silent as to bringing different parts of the device into mutual locking engagement around a door handle, and in doing so thereby automatically activating an indicator.

The Examiner would respectfully disagree and respond that:
It is first noted that Gruenbacher is not relied upon for the teaching of bringing parts of a device into mutual locking engagement around a door handle.  Meine is relied upon for this teaching.  Gruenbacher is relied upon for a teaching of an indicator that is 

Applicant also argues that:
For instance, even if the skilled person were to combine the teachings of Meine with that of Gruenbacher for some reason, then the skilled person would modify the permeable membrane 759 of Meine (see, e.g., paragraph [0108] of Meine) to include a dye as taught by Gruenbacher, and would modify the associated disinfectant holder 158 of Meine so as to include the rupturable substrate 120 and rupture element 130 of Gruenbacher, such that a user may actuate the rupture element 130, permitting volatile material to pass through the modified permeable membrane 759 to change the color of the dye.

The Examiner would respectfully respond that:
In response to applicant's argument of one of ordinary skill combining Meine with Gruenbacher as noted above, it is respectfully submitted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this particular instance, one of ordinary skill, deduced from the teachings of Gruenbacher, would be motivated to merely activate the indicator in Meine when the parts are brought into mutual locking engagement because Gruenbacher teaches that activating the indicator when the parts are brought into mutual locking engagement allows a user to start activation of the device only when the device begins operating to avoid unnecessary use of the cleaning material, and alerts a user of the devices end life that the cleaning material is completely used.  Thus, the combination is proper, and this response is not persuasive.

Response to Arguments Concerning claim 40
Applicant argues that:
Independent claim 40 corresponds to previous claim 1, but amended so as to require, in part, that said plurality of parts provide an exterior facing surface for contact with a user which does not comprise perforations.  In contrast, as shown in Figs. 1-36 of Meine, every embodiment of Meine comprises at least some perforations for passage there through of sanitizing material and/or scent.

	The Examiner would respectfully respond that:
	As noted below, part (262) as shown in Figure 17 of Meine does not comprise perforations (paragraph 98).  Note that the limitations are provided in a manner such that a device with an exterior wherein only a portion thereof is without perforations will meet said limitation.  Thus, this remark is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 12-14, 34-36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meine (U.S. Publication No. 2006/0230576).
Concerning claims 1 and 40, Meine discloses a device (Figures 15-18) for mounting to a door handle (270) comprising: 
A plurality of parts (Figure 16), the parts being configured for mutual locking engagement such that when the plurality of parts are brought into mutual locking 
Wherein at least a portion of at least one of the plurality of parts is coated, impregnated, or otherwise provided with a self-cleaning material (paragraph 97);
The device further comprising one or more pieces (272/286) of resilient gripping material for preventing or reducing relative movement between said device and a door handle (270) received within said cavity (paragraphs 98 and 100); and
Wherein said plurality of parts provide an exterior facing surface (262) for contact with a user which does not comprise perforations (Figures 17 and 18).

Regarding claims 2 and 3, Meine further discloses a first part (264) and a second part (262), wherein the first and second parts are configured for releasable mutual locking engagement such that when the first and second parts are brought into mutual locking engagement said cavity is formed between the first and second parts (paragraphs 96-99).

Concerning claim 4, Meine also discloses that the parts are configured for mutual locking engagement via a press fit (paragraph 98).

With respect to claim 5, Meine continues to disclose an indicator for providing a visual indication of a condition of the device and/or a visual indication of an elapsed time period (paragraph 100).

With respect to claim 12, Meine continues to disclose that the self-cleaning material comprises an antimicrobial agent (paragraphs 74 and 97).

Concerning claim 13, the reference further discloses that the device is arranged to dispense a fragrance (paragraphs 16 and 91).

With respect to claim 14, Meine also discloses that the part are formed from a rigid or hard material (paragraphs 73, 74 and 97).

Regarding claim 34, Meine continues to disclose that the one or more pieces of resilient gripping material (272 and 286) comprise one or more inserts (286) which are separately provided on one or more of the plurality of parts (Figures 16 and 18).

Concerning claim 35, Meine also discloses that the condition of the device is that the device should be replaced or renewed (paragraph 100).

With respect to claim 36, Meine further discloses that the antimicrobial agent comprises silver (paragraph 74).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 8, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Meine (U.S. Publication No. 2006/0230576) in view of Gruenbacher et al. (U.S. Publication No. 2011/0180621).
Concerning claims 6, 8, 37 and 38, Meine discloses a device (Figures 15-18) for mounting to a door handle (270) comprising: 
A plurality of parts (Figure 16), the parts being configured for mutual locking engagement such that when the plurality of parts are brought into mutual locking engagement around a door handle (270) at least a portion of the door handle (270) is substantially enclosed within a cavity formed between the plurality of parts (paragraphs 96-103); 
Wherein at least a portion of at least one of the plurality of parts is coated, impregnated, or otherwise provided with a self-cleaning material (paragraph 97); and
An indicator for providing a visual indication of a condition of the device and/or a visual indication of an elapsed time period (paragraph 100).  Meine does not appear to disclose that the indicator is activated when the parts are brought into mutual locking engagement; or that the indicator comprises a colorant, wherein the colorant is released upon activation of the indicator and caused to wick a substrate, wherein the amount of wicking indicates an elapsed time period.  Gruenbacher discloses a device for emitting an antimicrobial and/or fragrance, wherein the device is provided with a plurality of parts (100 and 200), and an indicator that provides an indication of the device (paragraphs .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meine (U.S. Publication No. 2006/0230576).
Meine is relied upon as set forth above.  In the embodiment of Figures 15-18 Meine does not appear to disclose a kit of parts in combination with a plurality of different angled barb pieces of gripping material, wherein the different pieces of gripping material are intended for use with different sizes of door handle.  Nonetheless, as shown in Figures 29-32, Meine discloses in an alternate embodiment a kit of parts in combination with a plurality of different angled barb pieces of gripping material, wherein .

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KEVIN JOYNER/Primary Examiner, Art Unit 1799